     Case 2:12-cr-00004-APG-EJY Document 1678 Filed 06/23/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4     UNITED STATES OF AMERICA,                                Case No. 2:12-cr-00004-APG-EJY
 5                    Plaintiff,
                                                                             ORDER
 6           v.
 7     DEFENDANT 1, et al.,
 8                    Defendant.
 9

10           Before the Court is Defendant 1’s Motion stating: “Please remove Public Defender from
11    representing me.” ECF No. 1677 at 1. Other than this request, Defendant’s Motion states only that
12    the “Public Defender already made a vague request.” Id.
13           Nevada Supreme Court Rule of Professional Responsibility 1.16 provides, in pertinent part,
14    that an attorney may withdraw from representation of a client if “[w]ithdrawal can be accomplished
15    without material adverse effect on the interests of the client; … or [o]ther good cause for withdrawal
16    exists.” See also United States District Court for the District of Nevada Local Rule IA 11-6.
17           Guided by these principles, the Court finds Defendant fails to provide any basis upon which
18    the Court may rely to determine if removal of the Federal Public Defender from continued
19    representation is warranted. Further, a review of the docket in this matter did not reveal any filing
20    by the Federal Public Defender suggesting the desire to terminate the attorney-client relationship.
21           Accordingly, IT IS HEREBY ORDERED that Defendant 1’s Motion (ECF No. 1677) is
22    denied without prejudice.
23           Dated this 23rd day of June, 2020
24

25

26
                                                    ELAYNA J. YOUCHAH
27                                                  UNITED STATES MAGISTRATE JUDGE
28
                                                       1
